RESIGNATION OF

The Director, and Chair  

of 

TOKEN COMMUNITIES LTD.

 

 

The following is a true copy of the Director and Chairman of the Board’s
Resignation from the Corporation, held this 2nd day of April, 2019;

 

         WHEREAS the undersigned was appointed as Director, Chairman of the
Board of the Corporation and has served in said capacity to date, he has
determined at this time to formally RESIGN these positions effective
immediately. At the same time, he has been honored to have been offered, and
ACCEPTED the position of VICE CHAIRMAN OF THE BOARD.  

 

By affixing, his signature hereto, officially as his last corporate act in said
positions, DOES HEREBY RESIGN from the positions of Chairman of the Board and
Director. This Resignation is not the result of any dispute with management.

 

The Board shall choose a new Chairman of the Board at a time and place of its
choosing.  

 

 

 

DATED:  2nd April, 2019

 

 

 

_____________________

Steven Knight

TOKEN COMMUNITIES LTD.

 

 

 